Barrows, J.
On demurrer. If the complainant has suffered in consequence of the misdoings of the defendant charged in the, bill, it is nevertheless indirectly, and complainant has mistaken the remedy. It should be sought by due process of law, and through a legal representative of the deceased, John O. Caleb, whose personal estate the defendant is charged with embezzling and wrongfully appropriating to his own use.
The only relief sought, is compensation in damages for a wrongfully accomplished, and done to the estate of John O. Caleb, whose administrator would have upon the facts alleged, an abundant remedy at law. The bill cannot be maintained for two reasons: 1, because of the want of a proper party plaintiff; 2, because the only party directly injured, has an adequate remedy at law. Fletcher v. Holmes, 40 Maine, 364; Crooker v. Rogers, 58 Maine, 339 ; Ins. Co. v. Hill, 60 Maine, 178. The way is open for inquiry as to the facts and an appeal to the defendant’s conscience under the provisions of R. S., c. 64, § 65, and laws of 1874, c. 168.

JDemwn-er sustained. Bill dismissed.

Appleton, C. J., Walton, Virgin, Libbey and Symonds, JJ. # concurred.